Filed 1/13/22 In re Pablo V. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO

In re PABLO V., a Person                                     B312434
Coming Under the Juvenile                                    (Los Angeles County Super.
Court Law.                                                   Ct. No. 19CCJP01918A)



LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

MONICA M.,

         Defendant and Appellant.
     APPEAL from orders of the Superior Court of Los Angeles
County. Linda L. Sun, Judge. Affirmed.

     Donna P. Chirco, under appointment by the Court of
Appeal, for Defendant and Appellant.

       Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Sally Son, Deputy County
Counsel, for Plaintiff and Respondent.
                               ******
       The juvenile court terminated the parental rights of Monica
M. (mother) over her now-three-year-old son, Pablo V. On
appeal, mother challenges the juvenile court’s (1) denial of her
petition to provide reunification services under Welfare and
Institutions Code section 3881 and (2) finding that the parent-
child bond exception to the termination of parental rights did not
apply. Both rulings were within the court’s discretion or
supported by substantive evidence, so we affirm.
         FACTS AND PROCEDURAL BACKGROUND
I.     Facts
       Prior to 2018, mother had five children with several men—
Cesar (born 2002), Rudy (born 2006), Gabriela (born 2008),
Valerie (born 2012), and Winter (born 2016).
       In a variety of juvenile dependency cases, the juvenile court
exerted dependency jurisdiction over these children; ultimately,
the court terminated mother’s parental rights over Rudy, Valerie
and Winter, and awarded sole custody of Cesar and Gabriela to
their fathers.

1     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.




                                 2
       Mother and Pablo V. (father) started dating in 2018. Their
relationship was tumultuous. They had verbal arguments that
sometimes turned physical: Father punched mother in the face
when she was three months pregnant with their child, “dropped
her” onto the floor about two times, and pulled her hair; on one
occasion, mother bit father on the cheek. Pablo was born in
September 2018, and some of these altercations occurred in
Pablo’s presence. Mother was diagnosed with depression in 2014
and prescribed Prozac, but has never taken medication. Mother
is also a long-time user of methamphetamine, marijuana and
alcohol, having started as a teenager; she had major relapses in
2014 and 2017. She admitted to ingesting methamphetamine as
recently as December 2018.
       In February 2019, mother was reported to be homeless and
to be leaving Pablo in her car “for days at a time.” Several people
who interacted with mother at that time suspected, based on her
behavior, that she was again using methamphetamine.
II.    Procedural Background
       A.    Petition, Jurisdiction & Disposition
       On March 25, 2019, the Los Angeles Department of
Children and Family Services (the Department) filed a petition
asking the juvenile court to exert dependency jurisdiction over
Pablo due to (1) mother’s and father’s “history of engaging in
violent altercations in [Pablo’s presence],” which placed Pablo at
substantial risk of serious physical harm (thereby warranting the
exercise of dependency jurisdiction under subdivisions (a), (b)(1)
and (j) of section 300), (2) mother’s “history of substance abuse,”
which renders her “unable to provide regular care and
supervision” over Pablo and thus places him at substantial risk of
serious physical harm due to his “young age” (thereby warranting




                                 3
the exercise of jurisdiction under subdivisions (b)(1) and (j) of
section 300), and (3) mother’s “mental and emotional problems,”
which also render her “incapable of providing regular care and
appropriate supervision for [Pablo],” which places him at
substantial risk of serious physical harm (thereby warranting the
exercise of jurisdiction under subdivision (b)(1) of section 300).2
      On April 26, 2019, the juvenile court sustained all three
allegations involving mother on all grounds alleged.
      On May 13, 2019, the court ordered Pablo removed from
mother. The court also denied her any reunification services due
to the prior juvenile court orders terminating reunification
services over Pablo’s half-siblings, the prior orders terminating
mother’s parental rights over some of those half-siblings, and
mother’s “history of extensive, abusive, and chronic use of drugs
or alcohol.” (§ 361.5, subds. (b)(10), (b)(11) & (b)(13).)
      The court set a hearing regarding the termination of
mother’s parental rights for September 6, 2019.
      B.     Period between disposition and final hearing
      For several reasons, including the COVID-19 pandemic, the
hearing on whether to terminate mother’s parental rights did not
occur until March 18, 2021.
      The juvenile court detained Pablo from mother’s custody on
March 26, 2019, when he was six months old. He was initially
placed with maternal grandmother, but moved to the paternal
aunt and uncle’s custody in January 2020.
      During this period, the juvenile court authorized mother to
have two monitored visits per week, for two hours each. Between


2     The Department also alleged that jurisdiction was
appropriate due to father’s “history of substance abuse,” but that
allegation is irrelevant to this appeal.




                                4
March and October 2019, mother did not visit Pablo at all
because she was incarcerated through September 2019 and
thereafter living at a residential drug treatment program with a
“no visitation” policy for the first 30 days. During this period,
mother would call maternal grandmother to check in on Pablo
every other day. In 2020, mother had seven in-person visits with
Pablo, and on occasion, went months without any visits at all,
although she would call him during those stretches. Mother had
only three in-person visits with Pablo in 2021 prior to the March
2021 hearing. Indeed, mother frankly admits that her visits with
Pablo were not “consistent.”
       During this time, Pablo became “very bonded” with his
paternal aunt and uncle, and calls them “mommy and daddy.”
       C.    Mother’s section 388 petition
       On January 13, 2021, mother filed a petition asking the
juvenile court to provide her six months of reunification services
and to assess whether to allow unmonitored, overnight visits
with Pablo. In the petition, mother asserted that (1) her
circumstances had changed because she (a) completed a three-
month residential drug treatment program, (b) completed a
three-month outpatient drug treatment program, and (c) has
been sober for two years, and (2) allowing further reunification
services would be in Pablo’s best interest because (a) she is his
mother and “[i]t would be in [Pablo’s] best interest to . . . be
raised by his mother,” and (b) she has a “close bond” with him
because they “enjoy playing together.”
       After concluding that mother’s petition set forth a prima
facie showing of entitlement to relief, the juvenile court set the
petition for an evidentiary hearing on the same day as the
hearing to decide whether to terminate mother’s parental rights.




                                5
       At the evidentiary hearing, mother testified that her
circumstances had changed because (1) she completed three
months of the 18-month inpatient drug treatment program
between August and November 2019, (2) she completed a three-
month outpatient program between January 2020 and June 2020
(which took six months because she fell ill with COVID-19), (3)
she was now “getting back . . . involved” in attending narcotics
anonymous meetings online, and (4) she last used drugs two
years prior. Mother testified that affording her reunification
services was in Pablo’s best interests because (1) she had
“monthly” visits in 2020 and had three “weekend visitations”
with Pablo in 2021, and (2) she and Pablo had a “mom-and-son
relationship” because Pablo calls her “mom” and they “do a lot of
things together on [their] time that [they] have,” such as reading
books, eating, singing and “do[ing] bath time.”
       The juvenile court denied mother’s section 388 petition.
The court “applau[ded] mother for taking the initiative to
complete the drug program,” but concluded that mother’s
circumstances were “changing” but not changed because two of
the three reasons for the juvenile court’s intervention—mother’s
mental health and mother’s history of domestic violence—
remained unaddressed. The court also found that it would not be
in Pablo’s best interest to start up reunification services because
Pablo was “bonded with the current caregivers” and had been
with them for over a year, such that jeopardizing Pablo’s stability
in order to accommodate mother—who had only made
“inconsistent visits”—was not in his best interests.
       D.    Termination of parental rights
       The juvenile court held the hearing on the termination of
mother’s parental rights on March 18, 2021. Mother argued that




                                 6
the parent-child bond exception applied, and thus precluded an
order terminating her parental rights. The juvenile court
rejected that argument on several grounds—namely, (1) that
mother “has not maintained regular visitation with the child,” (2)
that mother “has not established a bond with the child,” and that
(3) terminating mother’s relationship with Pablo would not be
detrimental to Pablo because “any benefit accruing” to Pablo from
his “relationship with the mother is outweighed by the physical
and emotional benefit that [he] would receive through
permanency and stability of adoption” by the caregivers with
whom Pablo has established a “strong[]” “bond.” After denying
the applicability of the exception, the court ordered mother’s
parental rights over Pablo terminated.
       E.    Appeal
       Mother filed this timely appeal.
                           DISCUSSION
       Mother argues that the trial court erred in denying her
section 388 petition and in rejecting her argument that the
parent-child bond exception applies in this case.
I.     Section 388 Petition
       To establish entitlement of modification of a prior juvenile
court order under section 388, the petitioning parent must show
(1) “a change of circumstances,” and (2) that the “modification of
the prior order would be in the best interests of the minor child.”
(In re Ernesto R. (2014) 230 Cal.App.4th 219, 223; In re Mickel O.
(2011) 197 Cal.App.4th 586, 615 (Mickel O.).) In evaluating the
petition, the juvenile court “may consider the entire factual
procedural history of the case.” (Mickel O., at p. 616.)
       The burden of making each showing rests with the parent
(In re Angel B. (2002) 97 Cal.App.4th 454, 461 (Angel B.)), and




                                7
that burden is particularly heavy where, as here, reunification
services were never available in the first place. That is because,
in this situation, the focus of the dependency proceedings is on
addressing the child’s need for a “‘stable [and] permanent’” home
rather than the parent’s desire for reunification. (In re Jasmon
O. (1994) 8 Cal.4th 398, 419-420; cf. In re William B. (2008) 163
Cal.App.4th 1220, 1229 [focus is not reunification when such
services are not being offered].) Thus, courts insist that the
circumstances be changed, not merely changing because
“stability for the child” is not “promote[d]” by “delaying” “the
selection of a permanent home for a child” “[just] to see if a
parent, who has repeatedly failed to unify with the child, might
be able to reunify at some future point.” (In re Casey D. (1999) 70
Cal.App.4th 38, 47, disapproved on another ground by In re
Caden C. (2021) 11 Cal.5th 614, 636 & fn. 5.) And “stability and
continuity” “assume[] an increasingly important role” in
evaluating “the child’s best interest.” (Angel B., at p. 464; In re
Marilyn H. (1993) 5 Cal.4th 295, 310 [“after termination of
reunification services,” “continued care [by his current caregiver]
is [presumptively] in the best interest of the child”].) We review
the denial of a section 388 petition for an abuse of discretion. (In
re Alayah J. (2017) 9 Cal.App.5th 469, 478.)
       The juvenile court did not abuse its discretion in denying
mother’s section 388 petition in this case.
       The juvenile court did not abuse its discretion in concluding
that mother’s circumstances were merely changing, and not
changed. As reflected in the sustained allegations, the juvenile
court’s intervention in this case was designed to address three
issues—namely, (1) mother’s longstanding drug addiction, (2)
mother’s domestic violence, and (3) mother’s mental and




                                 8
emotional health issues. Although mother’s section 388 petition
indicated that she had taken meaningful steps toward addressing
her drug addiction, which may indicate changed circumstances as
to that issue, mother had yet to take any meaningful steps to
address the domestic violence and mental health issues. Mother
urges that she broke off her romantic relationship with father, so
any concern with domestic violence is effectively addressed. But
this ignores that mother has engaged in domestic violence with
the fathers of Pablo’s half-siblings and inflicted domestic violence
against Pablo’s father, yet mother has not taken any domestic
violence courses to address how to cope with being a victim or an
aggressor. Mother also urges that she signed up for classes to
address her mental health issues. Again, this is admirable, but is
just a first step that shows at best changing circumstances, not
changed. Mother’s entreaty that we give dispositive weight to
maternal grandmother’s opinion that mother has changed is little
more than a request to reweigh the evidence, which we may not
do. Mother lastly urges that reversal is compelled by several
cases she cites. We disagree, as those cases either deal with what
quantum of evidence is necessary to obtain an evidentiary
hearing on a section 388 petition (which is irrelevant here
because mother had such a hearing) (cf. In re Aljamie D. (2000)
84 Cal.App.4th 424, 432; In re Daijah T. (2000) 83 Cal.App.4th
666, 673-675), or are distinguishable on their facts (cf. In re J.C.
(2014) 226 Cal.App.4th 503, 519, 526 [parent’s long-term sobriety
and completion of drug classes constitutes “changed
circumstances” when those are the sole basis for dependency
jurisdiction]; In re J.M. (2020) 50 Cal.App.5th 833, 836-837, 846,
849 [parent’s “complet[ion of] all programs to address” “domestic




                                 9
violence” constitutes “changed circumstances” when it is the sole
basis for dependency jurisdiction].)
       The juvenile court also did not abuse its discretion in
concluding that granting mother’s 388 petition was not in Pablo’s
best interests, which are now concerned with “stability and
“continuity.” In deciding whether to postpone resolution of this
case and thus postpone the stability in Pablo’s life, the court
properly weighed the stability that comes from Pablo’s
demonstrated and longstanding bond with his current caregivers
against the benefit that would accrue if mother had six months of
reunification services. Given that mother had yet to address two
of the three outstanding issues in the prior three years of juvenile
court supervision and that her visitation with Pablo had been
inconsistent during those years, the court did not abuse its
discretion in finding that the balance tipped in favor of Pablo’s
stability. Mother urges that a child’s bond with his current
caregivers cannot be sufficient by itself to deny relief because
that bond occurs in every case (In re S.B. (2008) 164 Cal.App.4th
289, 298-299 [the fact that a child’s “primary attachment” is to
the caregiver is not a basis for denying a section 388 petition]),
but the juvenile court did not treat Pablo’s bond with his
caregivers as dispositive; the fact that the juvenile court properly
considered it to be relevant did not invalidate its analysis.
Mother also urges Pablo calls her “mother,” but he also calls
parental aunt “mother” and Pablo’s generous use of terms of
endearment does not mean that the juvenile court abused its
discretion in determining that Pablo’s best interests favored
moving forward with the termination of parental rights rather
than giving mother a further opportunity to alter her behavior.




                                10
II.    Termination of Parental Rights
       Once a juvenile court has terminated reunification services
or a parent is deemed ineligible for them at the outset, the court
“shall terminate parental rights” if it finds, “‘by clear and
convincing evidence,’” “‘that it is likely the [child] will be
adopted’” within a reasonable time. (§ 366.26, subds. (a) & (c)(1);
Cynthia D. v. Superior Court (1993) 5 Cal.4th 242, 249-250.)
Thus, a juvenile court must terminate parental rights and order
adoption unless the parent opposing termination proves that one
of six statutory exceptions applies. (§ 366.26, subds. (c)(1) &
(c)(1)(B); In re I.W. (2009) 180 Cal.App.4th 1517, 1527, overruled
in part on other grounds as stated in Conservatorship of O.B.
(2020) 9 Cal.5th 989, 1010 & fn. 7).
       One of the six exceptions is the beneficial parent-child
relationship exception. Because this exception “applies in
situations where a child cannot be in a parent’s custody but
where severing the child’s relationship with the parent, even
when balanced against the benefits of a new adopted home,
would be harmful for the child,” a court will find the exception
applicable only if the parent “establish[es]” “(1) regular visitation
and contact, and (2) a relationship, the continuation of which
would benefit the child such that (3) the termination of parental
rights would be detrimental to the child.” (In re Caden C. (2021)
11 Cal.5th 614, 630, 631, 635 (Caden C.), italics in original.) In
assessing whether the parent has engaged in regular visitation
and contact, a court looks to how the parent’s actual visits
measure up against the extent of visitation permitted by the
juvenile court’s orders (id. at pp. 632, 636); to satisfy this
element, contact has to be consistent; “sporadic” visits, or
visitation with “significant lapses,” are not enough. (In re A.G.




                                 11
(2020) 58 Cal.App.5th 973, 994-995; In re I.R. (2014) 226
Cal.App.4th 201, 212.) In assessing whether the child would
benefit from a continued relationship with the parent, the parent
must show “that the child has a substantial, positive, emotional
attachment the parent” in light of several factors, such as the
“‘[(1)] the age of the child, [(2)] the portion of the child’s life spent
in the parent’s custody, [(3)] the “positive” or “negative” effect of
the interaction between parent and child, and [(4)] the child’s
particular needs.’” (Caden C., at pp. 632, 636, quoting In re
Autumn H. (1994) 27 Cal.App.4th 567, 576.) Because this
exception merely precludes the termination of parental rights but
does not place the child back into the parent’s custody, whether
the parent would be able to care for the child on her own is not
relevant. (In re D.M. (2021) 71 Cal.App.5th 261, 270-271; In re
J.D. (2021) 70 Cal.App.5th 833, 864-865; In re B.D. (2021) 66
Cal.App.5th 1218, 1229.) In assessing whether the termination
of parental rights would be detrimental to the child “when
balanced against the countervailing benefit of a new, adoptive
home,” a court is to examine “how the child would be affected by
losing the parental relationship” entirely. (Caden C., at pp. 633,
636-637.) This is necessarily a “subtle, case-specific inquiry.”
(Ibid.) We review a juvenile court’s findings regarding the first
two elements (visitation and relationship) for substantial
evidence, and its ruling regarding the third element (balancing of
detriment versus benefit) for an abuse of discretion. (Id. at pp.
639-641.)
        The juvenile court did not err in ruling that the parent-
child bond exception did not justify relief from the default
presumption in favor of terminating mother’s parental rights.




                                   12
       Substantial evidence supports the juvenile court’s finding
that mother did not regularly visit Pablo. Setting aside the first
seven months of juvenile court oversight when mother was
incarcerated or in a “no visitation” drug treatment program,
mother’s visits with Pablo over the ensuing 29 months were far
less than the number of visits authorized by the juvenile court’s
orders, were sporadic, and had significant lapses. Indeed, mother
frankly admitted to the Department’s social worker that her
visits were not “consistent.” Mother’s request that we weigh this
evidence differently is beyond our purview under substantial
evidence review. (People v. Prunty (2015) 62 Cal.4th 59, 89 (conc.
& dis. opn. of Cantil-Sakauye, C.J.).)
       Substantial evidence also supports the juvenile court’s
finding that Pablo did not have a “substantial, positive, emotional
attachment” to mother. Pablo is now three years old, and only
spent the first six months of his life with mother. Although Pablo
calls mother “mom” when they visit and the visits that they have
are good ones, they are sporadic, and few and far between. In the
29 months that mother was able to visit Pablo, she has visited
him fewer than 20 times (out of more than 200 opportunities for
visits). The fact that mother loves Pablo, while critical, does not
alone “suffice[] to establish the exception overall.” (In re J.D.,
supra, 70 Cal.App.5th at p. 857, fn. 17.)
       Lastly, the juvenile court did not abuse its discretion in
determining that the loss of Pablo’s intermittent relationship
with mother would not be detrimental to him vis-à-vis what he
would gain from the benefit of his new, adoptive home with his
caregivers. Here, there is no evidence that Pablo suffered any
detriment or was even unhappy when his visits with mother were




                                13
over. (Cf. In re E.T. (2018) 31 Cal.App.5th 68, 76; In re Amber M.
(2002) 103 Cal.App.4th 681, 689-690.)
                          DISPOSITION
      The orders are affirmed.
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                     ______________________, J.
                                     HOFFSTADT
We concur:



_________________________, P. J.
LUI



_________________________, J.
ASHMANN-GERST




                                14